DENIED and Opinion Filed August 27, 2021




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00525-CV

                     IN RE TONY LAMAR VANN, Relator

          Original Proceeding from the 101st Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-21-02399

                       MEMORANDUM OPINION
            Before Chief Justice Burns and Justices Myers and Nowell
                           Opinion by Justice Nowell
      Tony Lamar Vann has filed a petition for writ of mandamus contending the

respondent trial court judge abused her discretion and violated rules of the State

Commission on Judicial Conduct by denying his motion to recuse and issuing rulings

in the underlying case during a Zoom teleconference hearing held on May 24, 2021.

Relator alleges the respondent had voluntarily recused herself in an unrelated case

in which relator is a party, and she is bound by that recusal in the underlying case.

For the following reasons, we deny relief.

      Relator must file with his petition a sufficient record to establish his right to

mandamus relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig.

proceeding). To create a sufficient record, rule 52.3(k)(1)(A) requires relator to file
an appendix with his petition that contains “a certified or sworn copy of any order

complained of, or any other document showing the matter complained of.” TEX. R.

APP. P. 52.3(k)(1)(A). Rule 52.7(a)(1) requires the relator to file with the petition “a

certified or sworn copy of every document that is material to the relator’s claim for

relief that was filed in any underlying proceeding.” TEX. R. APP. P. 52.7(a)(1). Rule

52.7(a)(2) requires the relator to file with the petition “a properly authenticated

transcript of any relevant testimony from any underlying proceeding, including any

exhibits offered into evidence, or a statement that no testimony was adduced in

connection with the matter complained.” TEX. R. APP. P. 52.7(a)(2).

      In this case, relator has attached to his petition a copy of a motion requesting

a stay of proceedings. Attached as an exhibit to the motion is a copy of an order of

voluntary recusal signed by the trial court in what appears to be an unrelated case to

which relator is a party. The motion is file stamped, but neither it nor the attached

exhibit are certified or sworn copies as required to authenticate them under the rules

of appellate procedure. See TEX. R. APP. P. 52.3(k)(1)(A), 52.7(a)(1); see also TEX.

CIV. PRAC. & REM. CODE ANN. § 132.001; In re Butler, 270 S.W.3d 757, 759 (Tex.

App.—Dallas 2008, orig. proceeding); In re Long, 607 S.W.3d 443, 445 (Tex.

App.—Texarkana 2020, orig. proceeding); In re Hughes, 607 S.W.3d 136, 138 n.2

(Tex. App.—Houston [14th Dist.] orig. proceeding).

      Additionally, relator complains of actions taken in a hearing, but he has not

provided a copy of the reporter’s record from the hearing to show what transpired

                                          –2–
and whether any testimony was taken. We conclude the record is inadequate for us

to determine the merits of relator’s petition without a transcript showing what the

trial court actually did. See Walker, 827 S.W.2d at 837 (requiring relator to file a

sufficient record).

      Because relator has not filed an appendix of supporting documents that are

either certified copies or sworn copies verified with an affidavit or unsworn

declaration, and further failed to file a reporter’s record of the Zoom hearing

describing the alleged actions he challenges, we conclude relator has not met his

burden to show he is entitled to mandamus relief. See Butler, 270 S.W.3d at 759;

Long, 607 S.W.3d at 446.

      Accordingly, we deny relief on relator’s petition for writ of mandamus.




                                          /Erin A. Nowell//
210525f.p05                               ERIN A. NOWELL
                                          JUSTICE




                                        –3–